DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings

The drawings are objected to because the reference number 10 represents a base, but in both Fig. 1 and 2, the arrow from the reference number 10 appears to point to a wall of the vessel and not to a base of the vessel. In fact, it is unclear from the arrows next to other reference numbers like reference numbers 2, 3, 5, 6, and 9 also appear to point to a wall of the vessel and not to the specific parts represented by the respective reference numbers. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections 

Claim 1 is objected to because of the following informalities: Appropriate correction is required. In lines 9-10, “n generator anode and n+1 generator cathodes, n being a natural number >1, the generator anode and the generator cathodes being arranged by turns, wherein the generator anode is a coated titanium anode” should be amended to -- n generator anodes and n+1 generator cathodes, n being a natural number >1, the generator anodes and the generator cathodes being arranged by turns, wherein each generator anode is a coated titanium anode --. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the structure of the "sealing ring” is unclear from the disclosure. 

Regarding claim 3, it is unclear if the “bottom of the vessel body” recited in claim 3 is same as or different from “a bottom of a chamber in the vessel body” recited in claim 1.


Claims 2 and 3 are rejected, because they depend from the rejected claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application publication no. CN 111252864(hereinafter called Xu), in view of US pre-grant patent publication no. US 2009/0314651 (hereinafter called Field).

Regarding claim 1, Xu discloses an ozone water vessel capable of directly electrolyzing tap water to generate ozone water (see Abstract), comprising a cup body 1 (reads on a vessel body), a sealing ring 3 being threadedly connected to an upper end of the cup body 1 (reads on a vessel body), the sealing ring 3 being integrated with a cup cover 2 (reads on a vessel cover), a lower end of the cup body 1 being provided with a base 10, a generator control board 5 and a rechargeable lithium battery 7 being provided in the base 10; the generator control board 5 being provided with a charging interface 6 and a key switch 9 that are connected to the rechargeable lithium battery 7, the rechargeable lithium battery 9 and the key switch 9 being connected to the generator control board 5; a cavity (reads on bottom of a chamber) in the cup body 1 being provided with an ozone generator 4 capable of directly electrolyzing tap water, the ozone generator 4 including n generator anodes and n+1 generator cathodes, n being a natural number >1, the generator anodes and the generator cathodes being arranged by turns, wherein the generator anode is a coated titanium anode, the coated titanium anode includes a titanium substrate and a tin dioxide coating doped with ruthenium and nickel, wherein in the tin dioxide coating with a doping of ruthenium and nickel, an atomic ratio of tin to ruthenium is 6:1-10:1, and an atomic ratio of ruthenium to nickel is 3:1-10:1; the generator cathodes are one of metallic titanium cathodes and stainless steel cathodes; the generator anode and the generator cathode are connected to the generator control board 5 (see Fig. 1 and 2; and the paragraph spanning pages 2 and 3).  

While Xi discloses a key switch, Xu does not explicitly teach a push button switch.
Field teaches a spray bottle 10 comprising one or more electrolysis cells 18, and a switch 28 (see Fig. 1 and paragraph 0051). Field further teaches that the switch 28 can have any suitable actuator type, such as a push-button switch (see paragraph 0053).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Xu by substituting the key switch taught by Xu with a push-button switch as taught by Field. Simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).
	
Regarding claim 2, Xu further teaches that the the vessel cover is in the form of a spraying nozzle assembly 8 (reads on a spray head) 

Regarding claim 3, Xu further teaches that the spraying nozzle assembly 8 (reads on the spray head) includes a button 8-1, when the button 8-1 is pressed, external air flows into the vessel body, and ozone water generated in the vessel body is sprayed out from a nozzle 8-3 of the spray head through a tube 8-2 that extends to a bottom of the vessel body (see Fig. 1 and 2; and page 3, paragraph 3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795